—Judgment, Supreme Court, New York County (Felice Shea, J.), rendered March 31, 1993, which convicted defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentenced him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the People (People v Malizia, 62 NY2d 755, 757, cert denied Am US 932), there was sufficient evidence to rebut the defense that defendant was merely an agent of the undercover officer. After the officer asked defendant for "caps”, defendant replied affirmatively and told the officer to follow him, indicating that "his man” had "nickels”. Defendant escorted the officer to his *170cohort, directing him to "take care” of the officer. Defendant’s cohort gave the officer the vials and the officer handed defendant’s companion money in exchange. Under these circumstances, "defendant’s conduct demonstrated an interest in promoting the transaction and that his involvement went 'beyond being a mere extension of the buyer’ ” (People v McDermott, 192 AD2d 415, 416, lv denied 81 NY2d 1076). That defendant did not handle the drugs or the purchase money does not negate his accessorial liability (supra). Concur—Sullivan, J. P., Wallach, Kupferman, Asch and Tom, JJ.